 Case 1:20-cv-00095-H-BU Document 7 Filed 06/16/20                    Page 1 of 2 PageID 19


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  ABILENE DIVISION

TRE VON A. WOODARDS.

       Plaintiff,

                                                                No. 1:20-CV-095-H

GOOGLE,

       Defendant.

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
           OF TIIE UNITED STATES MAGISTRATE JUDGE

       Tre Von Woodards, proceeding pro se, f,led this ptoduct liability complaint against

Google on May 5, 2020. Dkt. No.         2. United States Magistrate    Judge John R. Parker

reviewed the complaint and submitted findings and conclusions to this        Cout. Dkt. No. 6.
Judge Parker recommended that the Court summarily dismiss Woodards's complaint under

28U.S.C. $ 1915(e)(2XB). Id. at6. He turther recommended that this Court wam

Woodards that similar future litigation in this Court could subject him to sanctions,

including the imposition of monetary sanctions or preclusion Iiom making further filings

without leave of court, or both. 1d. No objections to the FCR have been filed.

       Where no specific objections are fued within the 14-day period, the Court reviews

the Magistrate Judge's findings, conclusions, and recommendations only for clear error.

Fed. R. Civ. P. 72O)(3);   see   also Wilson   r   Smith & Nephew,lac, No. 3:12-CY-1063-8,2013

WL   1880770, at *1 (NI.D. Tex. May 6,2013).

       The Court has examined the record and reviewed the FCR for ciear error. Finding

none, the Court accepts and adopts the FCR. The Court specifically finds that this

complaint is frivolous, vexatious, and needlessly utilized scarce judicial resources.
Case 1:20-cv-00095-H-BU Document 7 Filed 06/16/20                Page 2 of 2 PageID 20



       Accordingly, Woodards's complaint and the claims within it are dismissed with

prejudice. A1l relief not expressly granted and any pending motions are denied. Woodards

is further wamed that any future filings-whether filed directly with this Court, fiIed in state

court and removed to this Court, or filed in another federal court and transferred to this

Court-could subject him to monetary sanctions or preclusion from making further filings

without leave ofcourt, or both.

       So ordered on June   I   b,   roro.


                                                   J       SLEYHENDRIX
                                                   UN ED STATES DISTRICT JUDGE




                                               2
